Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Kumar (USPGPub 20180129515), in view of Canessa (US PGPub 20140121008), and further in view of Needamangala (US PGPub 20090241131) failed to disclose: a computing device for automatically hydrating batches of feature files, comprising: a local drive; at least one processor; a memory in communication with the at least one processor, the memory storing computer- readable instructions stored thereupon which, when executed by the at least one processor, cause the computing device to: receive a request for access to a first feature file that is usable for implementing a feature of a software component on the computing device; responsive to receiving the request for access to the first feature file, retrieve metadata that is written to the local drive of the computing device to indicate whether a first payload of the first feature file is written to the local drive of the computing device; responsive to the metadata indicating that the first payload of the first feature file is not written to the local drive of the computing device, cause a download request to be transmitted to a feature provider that is associated with the feature of the software component, wherein the feature of the software component corresponds to a batch of feature files that includes at least the first feature file and a second feature file; receive, from the feature provider based on the download request, a download package for the batch of feature files, wherein the download package includes a first payload for the first feature file and a second payload for the second feature file; and based on the download package for the batch of feature files; write the first payload for the first feature file and the second payload for the second feature file to the local drive of the computing device; and service the request by provisioning access to the first payload of the first feature file, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Kumar, Canessa and Needamangala discloses of a computing device for automatically hydrating batches of feature files, comprising: a local drive; at least one processor; a memory in communication with the at least one processor, the memory storing computer- readable instructions stored thereupon which, when executed by the at least one processor, cause the computing device to: receive a request for access to a first feature file that is usable for implementing a feature of a software component on the computing device; responsive to receiving the request for access to the first feature file, cause a download request to be transmitted to a feature provider that is associated with the feature of the software component, wherein the feature of the software component corresponds to a batch of feature files that includes at least the first feature file and a second feature file; receive, from the feature provider based on the download request, a download package for the batch of feature files, wherein the download package includes a first payload for the first feature file and a second payload for the second feature file; and based on the download package for the batch of feature files; write the first payload for the first feature file and the second payload for the second feature file to the local drive of the computing device; and service the request by provisioning access to the first payload of the first feature file.
However, the prior art, Kumar, Canessa and Needamangala failed to disclose the following subject matter such as “retrieve metadata that is written to the local drive of the computing device to indicate whether a first payload of the first feature file is written to the local drive of the computing device; responsive to the metadata indicating that the first payload of the first feature file is not written to the local drive of the computing device, cause a download request to be transmitted to a feature provider that is associated with the feature of the software component”
Claim 9 is the method claim, similar to the claim 1, and claim 16 is another system claim, reciting the server side, nevertheless containing the similar allowable subject matter as the claim 1. Therefore, claims 1-17 and 19 are allowed while claims 18 and 20 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193